EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment 
The objection to claim 17 for minor informalities is withdrawn in view of the amendments filed 30 June 2021. 
Allowable Claims
Claims 14-18 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 11 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Eliaz ‘695; Isaac (US 8764695 B2), Eliaz ‘953; Isaac (US 9549953 B2), Eliaz ‘413; Isaac (US 10828413 B2) Eliaz ‘462; Isaac (US 10213462 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
Applicant’s arguments filed 30 June 2021 have been considered and are persuasive. Examiner advances additional reasons for allowance. 

Ichim; Thomas et al. (US 20090304677 A1), the closest art of record,  describes a method and device for the extracorporeal removal of microvesicular particles (¶ [0001], [0016], [0027]); including: withdrawing blood from a mammal (¶ 
However, Ichim lacks a galectin-3 binding molecule and does not remove galectin-3 from blood. Instead, Ichim removes microvesicles which are secreted by tumor cells (¶ [0012], tumor secreted exosomes are identical to the tumor secreted microvesicles; ¶ [0017], removing microvesicles from the circulation of … cancer patients). Ichim does not remove galectin-3 from a patient’s blood, and at most selects a generic lectin molecule as a binding agent for microvesicles (¶ [0026], preferential affinity to lectins and other sugar-binding compounds). 

Hyde; Roderick A. et al. (US 20100228234 A1) discloses devices, systems, and methods for controlling the level of one or more target cell types in blood (¶ [0006], [0017], [0019]); including passing said blood past a binding molecule (¶ [0013], the binding agent can include, but is not limited to, at least one of lectin … the matrix can include, but is not limited to, one or more of a lectin, binding protein; ¶ [0017], binding agents can include, but is not limited to, one or more of an adhesion molecule, antibody, binding mimetic, polymer, lectin, integrin, or selectin). 
However, Hyde does not remove galectin-3 and at most lists generic lectins as a binding molecule. Additionally, Hyde lacks steps of withdrawing and returning blood to a mammal, and instead focuses on an implantable device (¶ [0017], providing an 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Tennison; Stephen Robert et al. (US 20130072845 A1) describes a method for extracorporeal treatment of whole blood with activated carbon (¶ [0012], [0011], [0015]); comprising: withdrawing and returning blood to a mammal (¶ [0080], an in vitro experiment was performed to test the ability of the carbon beads, with differing pore size distribution and specific surface area (see Table 2), to adsorb inflammatory cytokines from plasma; ¶ [0085], a continuous circuit was set up drawing fluid from a reservoir via a peristaltic pump through silicon tubing to pass through a carbon monolith); and passing said blood past a binding molecule (¶ [0068], activated carbon materials; ¶ [0079], the carbon monolith had pores in the mesopore range of 200-500 nm in size and also a larger population of macropores in the 10000-20000 nm range). 
However, Tennison does not bind galectin-3 and instead targets other substances such as interleukins and endotoxins (¶ [0008], pro or anti-inflammatory mediators e.g. IL-4, IL,6, IL,8, IL-10, IL-11, IL-13 and IL-1.; ¶ [0011], removal of cytokines, uremic toxins, liver toxins and other biologically active molecules such as bacterial endotoxin and exotoxin from blood). 

Tebbey; Paul (US 20120323158 A1) describes a method and device for adsorbing one or more biologic agents (¶ [0003], [0005], [0037]); comprising: withdrawing and returning blood to a mammal (¶ [0043], the cytokine and/or growth agent molecules … are generally removed via apheresis); and passing said blood past a binding molecule (¶ [0049], to allow cytokines and/or growth factors to bind to monoclonal antibodies covalently bound to the immunoabsorbant columns 30).
However, Tebbey lacks a galectin-3 binding molecule and instead targets other molecules (¶ [0042], removing circulating cytokine and/or growth agent molecules from a subject; ¶ [0049], the columns can comprise a substrate such as Sepharose 4B, agarose, protein-A silica gel, or Staphylococcal protein A-agarose (SPA), for example). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	(571)272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781